Citation Nr: 0401875	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  94-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent, effective from November 9, 1993, for the 
residuals of a fractured nose.  

2.  Entitlement to a compensable disability rating, effective 
from April 2, 1995, for the residuals of a fractured nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1976, and from November 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

On November 9, 1993, VA received the veteran's claim for a 
compensable disability rating for the residuals of a 
fractured nose.  In April 1995, he underwent septoplasty 
surgical reconstruction of his nasal septum.  Initially, the 
RO denied the claim, which the veteran appealed.  While on 
appeal, based on the medical evidence, both prior to and 
subsequent to the septoplasty surgery, the RO, in a November 
1999 rating decision, granted the veteran a 10 percent rating 
for residuals of a fractured nose, effective from November 9, 
1993, the date of receipt of his claim for increase, and 
assigned the disability a noncompensable rating, effective 
from April 3, 1995, the date of the surgery.  The veteran 
pursued his appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

A review of the claims folder reveals that the veteran was 
sent various correspondence pertaining to the claim, but the 
United States Court of Appeals for Veterans Claims has held 
that, if VA has failed to specifically discuss the required 
notice to the veteran of the information and evidence 
necessary to substantiate the claim, to indicate what portion 
of any such information or evidence is to be provided by 
which party, and failed to discuss whether the documents that 
it referenced, or any other document in the record, VA did 
not satisfy the standard erected by the VCAA.  That is, VA 
has failed to discuss adequately the amended duty to notify 
with respect to the veteran's claim for increased ratings for 
the residuals of a fractured nose.  Specifically, VA failed 
to inform the veteran which evidence VA will seek to provide 
and which evidence the veteran was to provide, citing 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The required notice to the appellant must inform him of the 
information and evidence necessary to substantiate his claim 
so as to indicate which portion of any such information or 
evidence is to be provided by which party.  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  If VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, the notifications to him have not met the 
standards required under the above-cited cases and this 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

Also, the Board notes that the Veterans Law Judge who 
presided at the veteran's personnel hearing, held at the 
Board in Washington, D.C., in June 2000, has since retired 
from the Board.  Since the law requires that the Board member 
who conducts a hearing on appeal must participate in any 
decision made on that appeal, see 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2003), the veteran was advised, in 
writing, in September 2003 that he has the right to another 
hearing by another Member of the Board.  He was given 30 days 
within which to respond.  No response has been received from 
the veteran or his representative on this matter.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran and his 
representative a letter explaining the 
VCAA, including the duty to assist and 
notification provisions contained therein.  
In doing so, the letter should explain 
what, if any, information (medical or lay 
evidence) is necessary to substantiate the 
claim on appeal.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran and his 
representative of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for residuals of a 
fractured nose, since August 2001.  After 
securing the necessary releases, the RO 
should obtain copies of those records not 
already in the claims file and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  The RO should readjudicate the claim 
for increased ratings for residuals of a 
fractured nose.  The RO is advised that 
they are to make determinations on the 
issue currently being remanded based on 
the law and regulations in effect at the 
time of their decisions, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


